Watson, Judge:
This suit has been submitted for decision upon the following agreement between counsel for the respective parties:
IT IS HEREBY STIPULATED AND AGREED by and between counsel for the plaintiff and the Assistant Attorney General for the United States, that the items marked “A” and checked with his initials GHL by Import Specialist George H. Littlejohn on the invoices attached to the entry covered by the protests the subject of this stipulation, assessed with duty at 20 per centum ad valorem under Item 791.65, Tariff Schedules of the United States, consists of containers of usual types ordinarily sold at retail with their contents, to wit, leather cases containing radios.
IT IS FURTHER STIPULATED AND AGREED that prior to September 30,1967, a request was filed with the collector at the port of entry for reliquidation and classification of the said merchandise at the rate of 12% per centum ad valorem under Item 685.22 of the Tariff Schedules of the United States, as amended by Public Law 89-241 and Public Law 90-36, and Section 4 of said Public Law 89-241.
IT IS FURTHER STIPULATED AND AGREED that the instant protests are abandoned as to all other merchandise;
THAT the merchandise covered by the protests was entered or withdrawn for consumption after August 30,1963, and before the 61st day after the enactment of the Tariff Schedules Technical Amendments Act of 1965, Public Law 89-241;
THAT the instant protests were filed within 60 days after the date of liquidation of the entries covered thereby, and that said protests were pending before this Court on June 29,1967, the date of enactment of Public Law 90-36, amending Public Law 89-241;
THAT the instant protests be submitted on this stipulation, the same being limited to the items marked “A” as aforesaid.
Upon the agreed facts, we hold the involved merchandise properly dutiable in accordance with section 4, Tariff Schedules Technical Amendments Act of 1965, at the rate of 12% per centum ad valorem under item 685.22 of the Tariff Schedules of the United States, as containers of usual types ordinarily sold at retail with their contents.
To the extent indicated, the protest is sustained.
Judgment will issue accordingly.